UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6763


IVEY WALKER,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (3:10-cv-00166-RLV; 3:97-cr-00022-MR-9)


Submitted:   September 28, 2010           Decided:   October 5, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ivey Walker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ivey    Walker       seeks    to       appeal     the    district       court’s

orders dismissing as untimely his 28 U.S.C.A. § 2255 (West Supp.

2010) motion and denying his motion for reconsideration.                                      The

orders are       not       appealable     unless       a     circuit    justice       or    judge

issues a certificate of appealability.                          28 U.S.C. § 2253(c)(1)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief    on    the    merits,      a    prisoner          satisfies    this     standard      by

demonstrating         that     reasonable            jurists    would      find      that     the

district       court’s      assessment       of       the    constitutional          claims    is

debatable      or     wrong.        Slack    v.       McDaniel,      529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and    that       the    motion   states      a   debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at   484-85.          We    have    independently            reviewed      the    record      and

conclude       that    Walker       has     not       made     the   requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                                 2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3